Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 18, 2016

The Court of Appeals hereby passes the following order:

A16A1842. ODUM v. GEORGIA DEPARTMENT OF LABOR.

      This case was docketed by this Court on June 1, 2016, and appellant’s brief and
enumerations of error were due June 21, 2016. In addition, this Court entered an order
on June 22, 2016 ordering the appellant “to file an enumeration of errors and a brief
in this case no later than July 5, 2016” and advising the appellant that the “[f]ailure
to comply with this order, absent an extension upon motion for good cause shown,”
would result in the dismissal of this appeal without further notice. As of the date of
this order, the appellant has not filed a brief and enumeration of errors and did not
request an extension of time in which to do so.
      Accordingly, this appeal is hereby DISMISSED as abandoned pursuant to
Court of Appeals Rules 13 and 23 (a).

                                        Court of Appeals of the State of Georgia
                                                                             11/18/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.